Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 29, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 2, 4-19, 25-31 and 33 are currently pending. Claims 2, 11 and 16 have been amended by Applicants’ amendment filed 06-29-2021. Claim 32 has been canceled by Applicants’ amendment filed 06-29-2021. No claims have been added by Applicants’ amendment filed 06-29-2021. 

Applicant's election without traverse of Group II, claims 2 and 11-19, directed to a method for correcting sequencing-derived errors in sequence reads; and 
Species (C): wherein the consensus sequences comprise a sequence of nucleotide bases, where each base is identified at a given position when a specific nucleotide base is present in a majority of the sequence reads (claim 11), and
Species (D): wherein the sequence reads are obtained from an NGS procedure (claim 16), in the reply filed on April 24, 2020 is acknowledged.  


claim. 

Claims 12-14 and 17-19 were previously withdrawn, and claim 31 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  

The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 2, 11, 15, 16 and 33 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 29, 2021 and July 30, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed March 30, 2018 claims the benefit of US Provisional Patent Application No. 62/480,210, filed March 31, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 29, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Rejections
Claim Interpretation: the term “unique molecular identifier” is interpreted to refer to any nucleic acid or nucleic acid sequence that can be used to identify and/or differentiate nucleic acid sequence fragments.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 2, 11, 15, 16 and 33 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 2, 15 and 16 are indefinite for the recitation of the term “the sequencing library” such as recited in claim 2, line 25. There is insufficient antecedent basis for the term “the sequencing library” in the claim.
	Claim 2 is indefinite for the recitation of the term “fully ligated” in line 17 because the structure of the circular-shaped constructs is unclear in light of the term “fully ligated”, such that it is unclear whether the term refers to a circular construct that is connected at both ends to form a full circle; whether the term refers to constructs that are completely double-stranded (e.g., do not comprise a single-stranded portion); and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
	Claim 2 is indefinite for the recitation of the term “the UMIs” in line 27. There is insufficient antecedent basis for the term “the UMIs” in the claim because claim 2, line 10 and 12 recite the terms “a first UMI” and “a second UMI”. The Examiner suggests that Applicant amend the claim to recite, for example, “based on the first UMI” and the second UMI”.
	Claims 11 and 33 are indefinite insofar as they ultimately depend from claim 2.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 2, 11, 15, 16 and 33 is maintained under 35 U.S.C. 103 as being unpatentable over Mckeown et al. (US Patent Application Publication No. 20120058468, published March 
Regarding claims 2, 11 and 33, Mckeown et al. teach adaptors for sequencing nucleic acids, wherein the adaptors can be used to generate single stranded constructs of nucleic acids for sequencing purposes, and wherein such constructs can contain both strands from double stranded deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) template (corresponding to a sequencing library; adaptors; and dsDNA, claim 2(b)(i)) (Abstract). Mckeown et al. teach that artificial, identifiable adaptors (interpreted as UMI) can be used to generate single-stranded nucleic acid constructs that contain both strands of a double-stranded nucleic acid template (interpreted as a test sample of dsDNA fragments), such that the two strands of the template are covalently linked and delineated (divided) by an adaptor, which allows the construct to be purified before it is sequenced, and for the multiplex analysis of templates originating from separate individual sources (corresponding to a test sample; dsDNA fragments; and adaptors comprise a unique molecule identifier, claims 2(a) and 2(b)(i)) (paragraph [0005]). Mckeown et al. teach that the method prepare single-stranded nucleic acid constructs comprising the two strands of a double-stranded nucleic acid covalently linked via a Type I adaptor, wherein the methods involve providing double-stranded nucleic acid, preferably involving randomly fragmenting temple nucleic acid (corresponding to fragments of test sample; and dsDNA, claims 2(a)) (paragraph [0137], lines 2-7). Mckeown et al. teach that adaptors are generally used in pairs (interpreted as a set), wherein both types of adaptors in the pair not only comprise a region of double-stranded nucleic acid that forms one half of a palindromic cleavage site, but also are differentially selectable from one another, such that each pair comprises two types of adaptor, Type I and Type II, wherein Type I adaptors comprise a hairpin loop, which allows covalent linkage of the two strands in the double-stranded nucleic acid template, and Type II adaptors can comprise a hairpin loop (interpreted as a plurality of first and second loop-shaped adapters, claim 2(b)(ii)) (paragraph [0007], lines 1-9). Mckeown et al. teach in Figure 2, an embodiment of a Type II adaptor, wherein the Type II adaptor comprises a hairpin loop, and the double-stranded element of this adaptor includes a recognition sequence of the secondary restriction endonuclease, and (in common with the Type I one-half of the primary restriction endonuclease recognition sequences, to enable elimination of adaptor:adaptor ligation products (corresponding to the first loop adapter further comprises an endonuclease restriction site, claim 2(b)(i)) (paragraph [0045]; and Figure 2). Mckeown et al. teach (a) contacting at least two adaptors of the invention which comprise a hairpin loop with two strands of nucleic acid under conditions which allow ligation between the adaptors and the strands; and (b) allowing an adaptor to covalently link the two strands at each end, thereby preparing a circular nucleic acid construct; (c) cleaving the Type II adaptors; (d) denaturing the construct, if necessary, to form a single-stranded construct; and (e) sequencing the single-stranded construct and thereby sequencing the double-stranded nucleic acid (interpreted as ligating the first and second loop-shaped adaptors to the dsDNA fragments; and generating circular adapter-dsDNA-adapter constructs; cleaving; forming linear ssDNA with forward strand and reverse complement strand; and sequencing to obtain reads, claim 2(b)(ii), 2(b)(iii) and 2c) (paragraphs [0029]-[0030]; [0035]-[0036]; [0041]-[0042]; and Figures 4 and 6). Mckeown et al. teach in Figure 4 the generation of circular DNA bumbells comprising, fragmenting template DNA, end repair, adding adapters (interpreted as loop-shaped DNA adapters), and ligating adapters (interpreted as ligating first and second loop-shaped adapter; and circular adapter-dsDNA-adapter construct, claim 2) (paragraph [0047]; and Figure 4). Mckeown et al. teach that Figure 6 shows the treatment of the captured dumbbell structure (Fig. 1A) with the enzyme encoded in the hybridized region of the Type II adaptor releases a covalently closed structure, such that treatment of this structure with a denaturant yields a single stranded structure susceptible to exonuclease digestion, which if processive will liberate nucleotides from the DNA to be interrogated, the linking artificial sequence nucleotides (interpreted as UMIs) and then the reverse complement nucleotides, which can be compared with the base calls already made (interpreted as comparing forward strands and reverse complement strands), wherein the combination of the calls generates a consensus call of greater quality (corresponding to grouping the reads into families based on UMIs; comparing the sequence reads; generating a consensus sequence for each family; consensus sequence comprises a sequence of nucleotide bases; and using the consensus sequence for error correction, claims 2d, 2e, 2f and 11) (paragraph [0049]; and Figures 1 and 6). Mckeown et al. teach a Type I identifier as the sequence of the Type I adaptor used to specifically identify a ligation product sequencing reaction (interpreted as a UMI) (paragraph [0344]). Mckeown et al. teach that from high molecular weight genomic template, sequencing template can be prepared in a number of ways including random fragmentation and end repair of sheared DNA to blunt ends (interpreted as a single molecule sequencing procedure; tSMS; and the NGS procedure is a single molecule real-time sequencing , claims 31-33) (paragraph [0324]), wherein it is known that the Helicos Single Molecules Sequencing (SMS) consists of multiple components that work together as an integrated system, such that three protocols can be described, wherein Basic Protocol 1 is for shearing genomic DNA so that it is ready for tailing as evidenced by Thompson et al. (interpreted as a tSMS procedure) (pg. 7.10.1, first full paragraph, lines 1-2; and pg. 7.10.1, last full paragraph); and wherein data using single-molecule real-time sequencing can include generating data from as little as 1 ng of sheared DNA as evidenced by Rhoads et al. (pg. 283, col 2, first full paragraph, lines 1-4). Mckeown et al. teach that a palindromic cleavage site is a palindromic consensus sequence in a nucleic acid that can be cleaved in some manner (interpreted as grouping; comparing; and generating a consensus sequence, claim 2d, 2e and 2f) (paragraph [009]). Mckeown et al. teach that engineering a restriction endonuclease recognition site and/or a restriction endonuclease for use in the invention offers various advantages such as, for example, engineering an endonuclease to cleave a long and/or rare site means that the endonuclease is less likely to “accidentally” cleave one or more sites with the double-stranded nucleic acid template being interrogated (interpreted as producing ssDNA molecules; and error correction, claim 2b and 2f) (paragraph [0095]).
Regarding claims 15 and 16, Mckeown et al. teach that by effectively doubling the interrogation of every base, the invention can improve the data quality of all existing second generation sequencing chemistries and next generation sequencing technologies in development, wherein any method of sequencing the single stranded nucleic acid construct can be used including Sanger (or dideoxy) method, Life Technologies SOLiD, Illumina Genome Analyzer, 454 Genome Sequencer FLX, Helicos Heliscope, Bioannomatrix, and Pacific BioSciences’ Single Molecule Sequencing (corresponding to NGS sequencing, claims 15 and 16) (paragraph [0154]), wherein it is known that Illumina Genome Analyzer uses a flow cell for generating sequencing clusters as evidenced by Illumina (Abstract Highlights; and pg. 1, col 2, last full paragraph, lines 5-6).
prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of interrogating each position in the double stranded nucleic acid twice as exemplified by Mckeown et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using adaptors for sequencing nucleic acids as disclosed by Mckeown et al. to include the artificial, identifiable adaptors ligated to two strands of a nucleic acid template as taught by Mckeown et al. with a reasonable expectation of success in sequencing single stranded nucleic acids using NGS sequencing technologies; in the multiplex analysis of templates originating from separate individual sources; and/or in improving data quality in NGS sequencing technologies. 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 29, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Mckeown does not teach a first DNA adaptor comprising a first UMI and a second DNA adaptor comprising a second UMI that is complementary to the first UMI (Applicant Remarks, pg. 11, last full paragraph; and pg. 12, last partial paragraph, lines 1-2); (b) Mckeown recites in paragraph [0005] that its artificial adaptors allow for constructs to be differentiated from similar constructs in which the strands have a different source, while the present Specification at (c) there is no mention in Mckeown of grouping sequences into a plurality of families based on the UMIs, comparing the forward strands and reverse strands to generate a consensus sequence, and using the consensus sequence for error correction (Applicant Remarks, pg. 12, last partial paragraph, lines 5-11).
Regarding (a), it is noted that instant independent claim 2 is broadly recited such that no specific dsDNA fragments, UMIs, loop-shaped adaptors, linear ssDNA, circular constructs, and/or sequencing library are recited. As noted supra, the term “unique molecular identifier” is interpreted to refer to any nucleic acid or nucleic acid sequence that can be used to identify and/or differentiate nucleic acid sequence fragments. Applicant’s assertion that Mckeown does not teach a first DNA adaptor comprising a first UMI and a second DNA adaptor comprising a second UMI that is complementary to the first UMI, is not persuasive. Mckeown et al. teach that two strands of the template are covalently linked and delineated (divided) by an adaptor; that the adaptors are generally used in pairs, wherein each pair comprises two types of adaptors, Type I and Type II, such that Type I adaptors and Type II adaptors can comprise a hairpin loop (interpreting the Type I adaptor and/or Type II adaptor linked to a template as a loop-shaped DNA adapter comprising a single DNA molecule comprising two complementary regions that hybridize with one another and leave an unpaired loop at the end of the DNA molecule); that the Type I adaptor is self-complementary, comprises a hairpin loop, and is synthesized as a single stranded DNA (ssDNA) oligonucleotide in which the 5’ terminal nucleotides are complementary to the 3’ terminal nucleotides (interpreted as comprising a first UMI and a second UMI that are complementary); and that Type II comprises hairpin loop and a double-stranded region containing a recognition sequence of a distinct rare-cutting restriction endonuclease, wherein the bubble region of the single-stranded region of the Type II adaptor harbors a selectable marker (interpreting the hybridized complimentary sequences and Type I terminal nucleotides as comprising a first UMI and a second UMI that are complementary). Type I adaptor (Figure 1) and Type II adaptors (Figure 2) are shown below:

    PNG
    media_image1.png
    124
    125
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    67
    180
    media_image2.png
    Greyscale

                                                             Figure 1                   Figure 2

Regarding (b), please see the discussion supra including with regard to the broadness of instant claim 2, and the Examiner’s interpretation of the claim language. Applicant’s argument that Mckeown do not teach using the UMIs to differentiate various nucleic acid sequences originating from the same test sample as taught by the instant Specification, is not persuasive. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Thus, the limitations as referred to by Applicant in the present Specification at paragraph [0037] (e.g., differentiating various unique nucleic acid fragments originating from the same test sample) is not recited in instant claim 2. Clearly, instant claim 2 does not recite a specific source of the nucleic acid sequences. Moreover, Mckeown et al. teach the nucleic acid sequence identifies the source of the two strands to which it is ligated (interpreted as encompassing samples from the same source and/or different sources) (See, paragraph [0106]). Thus, the Mckeown et al. teach all of the limitations of the claims.
Regarding (c), please see the discussion supra including with regard to the broadness of instant claim 2, the Examiner’s interpretation of the claim language, and that claims are interpreted in light of the specification, but that limitations from the specification are not read into the claims. Moreover, it is noted that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). The Examiner notes that instant claim 2 does not recite 
“a “family” of sequence reads, as used herein, includes both a set of sequence reads originating from a specific forward strand and a set of sequence reads originating from the reverse complement strand (i.e., the forward strand and reverse complement from a single dsDNA molecule), or the reverse complement of the UMI sequence (e.g., on a set of reverse complement strands)” (paragraph [0050], lines 8-13).

Moreover, the instant published Specification defines a “family group” as follows:

“a “family group” comprises a plurality of sequence reads identified, based on their associated UMIs, as originating from a single double-strand DNA (dsDNA) molecule from the test sample” (paragraph [0050], lines 4-8).

Mckeown et al. teach that Figure 6 shows the treatment of the captured dumbbell structure (Fig. 1A) with the enzyme encoded in the hybridized region of the Type II adaptor releases a covalently closed structure, such that treatment of this structure with a denaturant yields a single stranded structure susceptible to exonuclease digestion, which if processive will liberate nucleotides from the DNA to be interrogated, the linking artificial sequence nucleotides, and then the reverse complement nucleotides (each interpreted as comprising UMIs), which can be compared with the base calls already made (interpreted as comparing forward strands and reverse complement strands), wherein the combination of the calls generates a consensus call of greater quality (interpreted as grouping the reads into families based on UMIs; generating a consensus sequence for each family; and using the consensus sequence for error correction); that a palindromic cleavage site is a palindromic consensus sequence in a nucleic acid that can be cleaved in some manner, and that unwanted constructs formed by ligation of adaptors with each other can be eliminated from the reaction mixture using palindromic cleavage site (interpreted as grouping; comparing; generating a consensus sequence; and using for error correction); and that engineering a restriction endonuclease recognition site and/or a restriction endonuclease offers various advantages, for example, engineering an endonuclease to cleave a long and/or rare site means that the endonuclease is less likely to “accidentally” cleave one or more sites with the double-stranded nucleic acid template being interrogated (interpreted as using the consensus sequence for error correction). Thus, Mckeown et al. teach all of the limitations of the claims.



(2)	The rejection of claims 2, 11, 15, 16 and 33 is maintained under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Patent Application Publication No. 20170136433, published May 18, 2017; effective filing date November 18, 2015) in view of Gnerre et al. (US Patent Application Publication No. 20160319345, published November 3, 2016; effective filing date December 18, 2015). 
Regarding claims 2 (in part), 16 and 33, Sun et al. teach methods, compositions and systems for distributing nucleic acids into array regions, where in the methods, compositions, and systems utilize nucleic acid condensing agents to increase efficiency of distribution of the nucleic acids into the array regions (Abstract). Sun et al. teach that nucleic acids can be fully or partially double-stranded or single-stranded, such that suitable nucleic acids include SMRTbells, which are circular nucleic acids having a double-stranded central region (interpreted as a first loop-shaped adaptor and a second loop-shaped adaptor; and comprising a first UMI and a second UMI that are complementary) and single-stranded hairpin ends (interpreted as loop-shaped constructs); double-stranded circular DNA molecules (e.g., nicked or gapped double-stranded circular DNA molecules; e.g., nicked or gapped plasmids); and linear molecules (e.g., genomic DNA fragments) such that, for example, polymerase-template complexes are distributed to the array regions, and the templates of the polymerase-template complexes each comprise a double-stranded central region and two identical single-stranded hairpin end regions (interpreted as a first loop-shaped adaptor and a second loop-shaped adaptor; comprising a first UMI and a second UMI that are complementary; complementary regions; and ligating the loop-shaped adapters to form circular-shaped constructs, claim 2b) (paragraph [0016], lines 1-13). Sun et al. teach that a library is produced having a plurality of double stranded fragments (interpreted as preparing a library comprising a plurality of double stranded fragments), wherein the plurality of double stranded fragments can be produced, for example, by shearing or using restriction enzymes (interpreted as comprising an endonuclease restriction site), such that the size distribution is controlled to give relatively long fragments of 10 kb or greater, or relatively small fragments of, for example, 200-300 bases (interpreted as obtaining a test sample comprising dsDNA fragments, and families); and that hairpin adaptors (interpreted as loop-shaped DNA adapters) are ligated onto the ends of the double stranded fragments to produce circular template molecules having a central double stranded portion and a single-stranded hairpin loops at the ends (see, SMRTbells from Pacific Biosciences), wherein Figures 2A and 2B schematically illustrates a symmetric SMRTbell (interpreted as obtaining dsDNA; a set of loop-shaped DNA adapters; comprising an endonuclease restriction site; inherently comprising a UMI; ligating a first and second loop-shaped DNA adapters to form a circular adapter-dsDNA-adapter construct; an NGS sequencing procedure; a single molecule sequencing procedure; families; and single molecule real-time sequencing procedure, claims 2(i)-(ii), 16 and 33) (paragraphs [0036]; [0111]; and Figure 2B). Sun et al. teach that nucleic acid molecules are obtained from a sample and fragmented for use in (or prior to use in) methods of the invention as template nucleic acids, wherein method of fragmentation include utilizing restriction endonucleases (interpreted as cleaving adaptors with an endonuclease), such that the template sequence can be a linear single stranded or double stranded nucleic acid sequence (interpreted as cleaving the loop-shaped DNA adapters with endonuclease to produce a plurality of linear ssDNA molecules, claim 2(iii)) (paragraphs [0164]; and [0166], lines 1-2). Sun et al. teach in Example 6 that one or more random or specific nick sites or gap sites are introduced on double-stranded circular DNA using one or more appropriate commercially available endonucleases (paragraph [0228], lines 1-4). Sun et al. teach that the methods, devices and compositions of the invention are particularly useful for single molecule sequencing methods, and specifically single molecule sequencing by incorporation in real time, because the methods and compositions of the disclosure provide a way to efficiently establish a high density array of reaction regions occupied by nucleic acids including, for example, by polymerase compositions) (interpreted as sequencing; and single molecule sequencing, claims 2(c), 16, and 33) (paragraph [0183], lines 1-8). Sun et al. teach that the present invention includes methods of analyzing the sequence of template nucleic acids including nucleic acid sequence analysis that employs template dependent synthesis that identifies individual bases, or groups of bases (interpreted as grouping), as they are added during a template mediated synthesis reaction, such as a primer  identity of the base is required to be complementary to the template sequence to which the primer sequence is hybridized during synthesis; as well as, wherein oligonucleotides or polynucleotides are complexed with an underlying template sequence, in order to identify the sequence of nucleotides in that sequence (interpreted as UMIs; and interpreting identifying bases and identifying the sequence of nucleotides as grouping sequence reads into families; comparing forward and reverse strands, claim 2(i), 2(iii)(d)-(e)) (paragraph [0185]). Sun et al. teach that label incorporation or release can be used to indicate the presence and composition of a growing nucleic acid strand; and that signaling from the incorporation can be the result of detecting labeling groups that are liberated from the incorporated analog (paragraph [0192], lines 1-5). Sun et al. teach that the reaction regions on the array can take the form of a cavity or well in the substrate material, having a width and depth, into which reactants can be deposited, wherein one or more of the reactants typically are bound to the substrate material in the reaction region and the remainder of the reactants are in a medium which facilitates the reaction and which flows through or contacts the reaction region (interpreted as a flow chamber, claim 15) (paragraph [0213], lines 1-7). Sun et al. teach that data on sequencing yield (mapped reads, representing the number of ZMWs yielding sequencing data for the indicated template, of the million on the chip) is shown in Figure 7 (interpreted as sequencing; and reads) (paragraph [0226], lines 22-27; and Figure 7).
Sun et al. do not specifically exemplify generating a consensus sequence, or using the consensus sequence for error correction (instant claim 2, in part); or a specific nucleotide base is present in a majority of sequence reads (instant claim 11).
Regarding claim 2 (in part) and 11, Gnerre et al. teach the methods employ physical UMIs located on one or both strands of sequencing adapters (interpreted as a first UMI and a second UMI; and adapters, claim 2b) (paragraph [0004]). Gnerre et al. teach a method for sequencing nucleic acid molecules from a sample using unique molecular indices (UMIs), each molecular index (UMI) is an oligonucleotide sequence that can be used to identify an individual molecule of a double-stranded DNA fragment in a sample. Wherein the method includes: (a) applying adapters at both ends of a dsDNA fragments in a sample, wherein the adapters each include a double-stranded hybridized region, a single-stranded 5’ arm, a single-stranded 3’ arm, and a physical UMI on one strand or each strand of the (b) amplifying both strands of the DNA-adapter products to obtain a plurality of amplified polynucleotides; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads each associated with a physical UMI; (d) identifying a plurality of physical UMIs associated with a plurality of reads (interpreted as grouping the sequence reads into families; and comparing); (e) identifying a plurality of virtual UMIs associated with the plurality of reads, wherein each virtual UMI is a sequence found in a DNA fragment in the sample; (f) determining sequences of the dsDNA fragments in the sample using the plurality of reads obtained in (c) (interpreted as comparing the forward strands and reverse complement strands; and generating a consensus sequence), the plurality of physical UMIs identified in (d), and the plurality of virtual UMIs identified in (e); (i) combining, for each of one or more dsDNA fragments, (1) reads having a first physical UMI and at least one virtual UMI in the 5’ to 3’ direction, and (2) read having a second physical UMI and the at le at least one virtual UMI in the 5’ to 3’ direction to determine a consensus nucleotide sequence (interpreted as grouping the plurality of reads into a plurality of families; comparing forward strands and reverse complement strands; and generating a consensus sequence); and (ii) determining, for each of the one or more dsDNA fragments in the sample, a sequence using the consensus nucleotide sequences (interpreted as comparing the forward and reverse complement strands); as well as, (d) from the plurality of reads, identifying reads sharing a common non-random UMI and a common read position (interpreted as grouping into a plurality of families; comparing the forward and reverse complement strands; and generating a consensus sequence); and that multiple distinct reads can be generated from the distinct instances of the same source DNA molecule, and these reads can be compared to produce a consensus sequence as described (interpreted as comparing forward and reverse complement strands; and determining a consensus sequence); and that non-random UMIs can be designed to provide a mechanism for facilitating error detection (interpreted as using the consensus sequence for error correction, claims 2 and 11) (paragraphs [0005]; and [0121], lines 13-17). Gnerre et al. teach that individual DNA molecules applied to a flow cell are bridge amplified or ExAmp amplified to produce a cluster, wherein each molecule in a cluster derives from the same source DNA molecule but is separately sequenced, such that for error correction and other purposes, it can be important to determine that all reads from a single cluster are identified as deriving from the same source molecules (interpreting clustering as grouping the plurality of sequence reads into families; comparing forward and reverse complement strands) (paragraph [0069]). Gnerre et al. teach that multiple distinct reads can be generated from the distinct instances of the same source DNA molecule, and these reads can be compared to produce a consensus sequence as described (interpreted as comparing; and determining a consensus sequence, claim 2) (paragraph [0162], lines 1-8). Gnerre et al. teach that non-random UMIs can be designed to provide a mechanism for facilitating error detection (interpreted as using UMIs for error correction, claim 2) (paragraph [0155], lines 1-2). Gnerre et al. teach that it can be advantageous to employ relatively short physical UMIs because they are easier to incorporate into adapter, and are faster and easier to sequence in the amplified fragments (paragraph [0135], liens 1-5). Gnerre et al. teach that reads are processed to align to a reference sequence to determine alignment locations of the reads on the reference sequence, wherein localization can be achieved by (i) k-mer similarity analysis, and (ii) read-read alignment, which has two advantages, it can error correct reads that do not match the reference, and it does not depend on an aligner algorithm, thereby removing the possibility of aligner-induced artifacts (interpreted as comparing; and used for error correction, claim 2) (paragraph [0175], lines 1-10).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of UMI sequences as exemplified by Gnerre et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the library of dsDNA fragments comprising SMRTbell adapters as disclosed by Sun et al. to include unique molecular indices, and the method of determining alignment locations including by read-read alignment as taught by Gnerre 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 29, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) neither Sun nor Gnerre teaches a first DNA adaptor comprising a first UMI and a second DNA adaptor comprising a second UMI that is complementary to the first UMI (Applicant Remarks, pg. 13, first full paragraph, lines 1-3); and (b) neither of the references teach grouping sequence reads into families based on the UMIs, comparing the forward strand and the reverse complement within each family to generate a consensus sequence for each of the plurality of families; and using the consensus sequence for error correction (Applicant Remarks, pg. 14, first full paragraph, lines 3-6).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s argument that neither Sun nor Gnerre teaches a first DNA adaptor comprising a first UMI and a second DNA adaptor comprising a second UMI that is complementary to the first UMI, is not persuasive. Sun et al. teach that nucleic acids can be fully or partially double-stranded or single-stranded, such that suitable nucleic acids include SMRTbells, which are circular nucleic acids having a double-stranded central region and single-stranded hairpin ends Gnerre et al. teach the methods employ physical UMIs located on one or both strands of sequencing adapters including Y shaped adaptors (interpreted as a first UMI and a second UMI; and loop-shaped adapters); and a method for sequencing nucleic acid molecules from a sample using unique molecular indices (UMIs), each molecular index (UMI) is an oligonucleotide sequence that can be used to identify an individual molecule of a double-stranded DNA fragment in a sample (interpreted as a first UMI and a second UMI; and adapters). Thus, the combined references of Sun et al. and Gnerre et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s argument that neither Sun nor Gnerre teach grouping sequence reads into families based on the UMIs, comparing the forward strand and the reverse complement within each family to generate a consensus sequence for each of the plurality of families; and using the consensus sequence for error correction, is not persuasive. Sun et al. teach that hairpin adaptors are ligated onto the ends of the double stranded fragments to produce circular template molecules having a central double stranded portion and a single-stranded hairpin loops at the ends (see, SMRTbells from Pacific Biosciences) (interpreted as loop-shaped adaptors comprising a first UMI and a second UMI that are complementary; and ligating the plurality of loop-shaped adaptors to dsDNA fragments to generate fully ligated circular-shaped constructs); and that nucleic acid sequence analysis that employs template dependent synthesis that identifies individual bases, or groups of bases (interpreted as grouping the sequence reads), as they are added during a template mediated synthesis reaction, such as a primer extension reaction, where the identity of the base is required to be complementary to the template sequence to which the primer sequence is hybridized during synthesis; that oligonucleotides or polynucleotides are complexed with an underlying template sequence, in order to identify the sequence of nucleotides in that sequence; and detecting labeling groups that are liberated from the incorporated analog (interpreted as a first UMI; a second UMI; grouping sequence reads into families; and interpreting identifying the sequence of nucleotides, and detecting labeling groups, as comparing forward and reverse strands, and grouping sequence reads into families based on UMI). Gnerre et al. teach methods that suppress errors that arise in PCR, library preparation, clustering and sequencing including that non-random UMIs can be designed to provide a mechanism for facilitating error detection, wherein each molecule in a cluster derives from the same source DNA molecule but is separately sequences (interpreting clustering as grouping the plurality of sequence reads into a plurality of families based on UMI; and interpreting sequencing as comparing the forward strands and reverse complement strands); that UMIs can be used for reducing errors; that for error correction, it is important to determine that all reads from a single cluster are identified as deriving from the same source molecule; and that reads are processed to align to a reference sequence to determine alignment locations of the reads on the reference sequence, wherein read-read alignment can error correct reads that do not match the reference (interpreted as using the consensus sequence for error correction). Moreover, Gnerre et al. teach a method for sequencing nucleic acid molecules from a sample using unique molecular indices (UMIs), each molecular index (UMI) is an oligonucleotide sequence that can be used to identify an individual molecule of a double-stranded DNA fragment in a sample; that the method includes: (a) applying adapters at both ends of a dsDNA fragments in a sample, wherein the adapters each include a double-stranded hybridized region, a single-stranded 5’ arm, a single-stranded 3’ arm, and a physical UMI on one strand or each strand of the adapters, thereby obtaining DNA-adapter products (interpreted as a first UMI and a second UMI that are complementary); (b) amplifying both strands of the DNA-adapter products; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads each associated with a physical UMI (interpreted as sequence; and grouping); (d) identifying a plurality of physical UMIs associated with a plurality of reads (interpreted as grouping the plurality of sequencing reads into families based on UMI); (e) identifying a plurality of virtual UMIs associated with the plurality of reads, wherein each virtual UMI is a sequence found in a DNA fragment in the sample; and (f) determining sequences of the dsDNA fragments in the sample using the plurality of read obtained in (c), the plurality of physical UMIs identified in (d), and the plurality of virtual UMIs identified in (e) (interpreted as comparing the forward strands and reverse complement strands); (i) combining, for each of one or more dsDNA fragments, (1) reads having a first physical UMI and at least one virtual UMI in the 5’ to 3’ direction, and (2) read having a second physical UMI and the at le at least one virtual UMI in the 5’ to 3’ direction to determine a consensus nucleotide sequence (interpreted as grouping the plurality of reads and (ii) determining, for each of the one or more dsDNA fragments in the sample, a sequence using the consensus nucleotide sequences (interpreted as comparing the forward and reverse complement strands); as well as, (d) from the plurality of reads, identifying reads sharing a common non-random UMI and a common read position (interpreted as grouping into a plurality of families; comparing the forward and reverse complement strands; and generating a consensus sequence); that multiple distinct reads can be generated from the distinct instances of the same source DNA molecule, and these reads can be compared to produce a consensus sequence as described (interpreted as comparing; and determining a consensus sequence); that non-random UMIs can be designed to provide a mechanism for facilitating error detection (interpreted as using the consensus sequence for error correction). Thus, the combined references of Sun et al. and Gnerre et al. teach all of the limitations of the claims.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 2, 11, 15, 16 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-21, 23, 24 and 28-31 of copending US Patent Application No. 16/647,419; and
(ii)	Claims 12-25 of copending US Patent Application No. 17/076,715.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 15/942,237, and the copending claims of US Patent Application Nos. 16/647,419 and 17/076,715 encompass a method for comprising: obtaining a test sample, preparing a sequencing library, wherein the sequencing library comprises: (i) providing a set of loop-shaped adaptors; (ii) ligating the plurality of loop-shaped adaptors to dsDNA fragments; (iii) cleaving the plurality of loop-shaped DNA adapters with an endonuclease; sequencing at least a portion of the sequencing library; grouping the plurality of sequence reads; comparing the forward strands and reverse complement strands to generate a consensus sequence; and using the consensus sequence for error correction.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 2, 11, 15, 16 and 33 are rejected.


be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639